384 S.W.2d 720 (1964)
J. L. HUDGEONS, Appellant,
v.
The STATE of Texas, Appellee.
No. 37316.
Court of Criminal Appeals of Texas.
December 9, 1964.
No attorney of record on appeal for appellant.
Doug Crouch, Dist. Atty., Truman Power and Roland H. Hill, Jr., Asst. Dist. Attys., Fort Worth, and Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for indecent exposure to a child; the punishment, three years.
The prosecuting witness, a girl, age ten, lived with her father and mother near the dam on a lake. There was a road from their home to a fishing place which was among some trees and brush about one-fourth *721 mile away. About 5:30 P.M., while the girl was riding her bicycle and turning around the trees near the fishing place to go back home, the appellant called to her and she went to the place among the trees where he was. When she got there the appellant "had his person out," and she saw his private parts, which he exposed to her; and he then took some money from his pocket and asked if she wanted to make thirty cents. At this time, telling appellant she had to go, the girl left, riding her bicycle directly to her home. When she got home she told her father, who was in the yard, that a man "down there fishing" had offered her thirty cents. Her father then left for the fishing place and she went into the house.
The mother testified that when the girl came into the house "* * * she was terribly frightened and white and her eyes were so big and she said, * * * `Mother, he showed himself to me and offered me thirty cents,' and said, `I was so embarrassed I couldn't tell my father the bad part of it,' and she was so upset." The mother further testified that the place to which the girl rode her bicycle, among the trees, was about one-fourth mile from home and that she was nine years of age at that time.
Except that the girl did not tell him of appellant's exposure of his privates, the father's testimony was substantially the same as that of the mother.
Testifying in his own behalf, the appellant admitted being present at the scene at the time in question. He stated that he suffered a kidney ailment and was answering a call of nature in some brush beside the road, when a small girl suddenly appeared and saw him; that he asked the girl to excuse him and turned his back; that the girl said she was going home to get her fishing pole and return to fish; that nothing was said about money; that in his opinion the prosecuting witness was not the girl he saw at the lake while answering a call of nature.
Appellant objected to the admission in evidence of the statements made by the girl to her mother.
The evidence reveals that the girl went directly home on her bicycle from the fishing place, that on entering the house she was upset, "terribly frightened and white and her eyes were so big" when she told her mother what had occurred. The statements were admissible as res gestae. Kyle v. State, Tex.Cr.App., 365 S.W.2d 168.
There are no formal bills of exception or objections to the court's charge.
The evidence is sufficient to support the conviction and no error appearing, the judgment is affirmed.
Opinion approved by the Court.